DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 appears to be identical to claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelbman (US 20020167500).
Regarding claims 16, Gelbman discloses the claimed invention (see rejection of claims 1 and 2 below).
Regarding claim 19, Gelbman discloses wherein the display layer comprises an electronic ink display (electronic ink disposed on a support, Abstract, Para. 12 and 57). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (US 2002/0167500), and further in view of Kono (WO 2010052996 A1), and Sukegawa (US 2007/0188339).
Regarding claim 1, 13, Gelbman discloses a wirelessly powered electronic shelf label apparatus (Figs. 2, 5 and 6), the apparatus comprising: 
an energy storage module configured to store energy for powering to the electronic shelf label apparatus (via the electronic label 16 of the present invention can thus employ power exclusively or solely from an on-board power source, such as from a power storage element (e.g., battery, capacitor, solar cell, micro-mechanical generator, etc.) solely or exclusively from power received from an external source, or from a combination of on-board and off-board sources, Para. 69 and 71); 
an electronic display layer disposed on the energy storage module and configured to present display data (assembly 30 to display selected human and/or machine readable indicia in any format, Para. 47);

an antenna layer, the antenna layer comprising one or more antennas configured to receive wireless radio frequency (RF) power signals and data communications in a wireless power delivery environment (via power antenna coupled to power converter 60 and antenna element 22 for data communication, Para. 73, 74); and 
an integrated circuit disposed on or within one or more of the layers, the integrated circuit including control circuitry (via IC 54, Para. 56) configured to: 
convert the received RF power signals to DC power (via power converter 60, Para. 73); and 
store the DC power in the energy storage module (Para. 69).
Gelbman fails to disclose request wireless power from a wireless power transmission system.
Kono teaches an electronic shelf label configured to transmit a request signal to activate an electronic shelf label (via an electronic shelf label (300-1) has a transmission unit (302) which transmits a registration request signal to the server device, Abstract). 
From the teachings of Kono, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman to include request wireless power from a wireless power transmission system in order to activate the electronic shelf label, thereby provide power to the shelf label when a new shelf label has been placed.
Gelbman and Kono fails to disclose the storage module is a multi-layer storage module.
Sukegawa teaches a capacitor can be configured as a multilayer capacitor (an electric double layer capacitor, Para. 38).
From the teachings of Sukegawa, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman and Kono to include the storage module is a multi-layer storage module in order to provide more energy storage capacity.

Regarding claim 3, Gelbman discloses wherein the control circuitry comprises a single integrated circuit (via IC 54, Para. 56).  
Regarding claim 4, Gelbman discloses wherein the wirelessly powered electronic shelf label apparatus is between 0.50 millimeters and 1.5 millimeters thick (via label thickness is between 100 microns to 2000 microns). 
Regarding claim 5, Gelbman discloses at least one printed circuit board (PCB); wherein the integrated circuit is disposed directly on the PCB and the PCB is disposed on or within the one or more of the layers of the wireless powered electronic shelf label apparatus (The middle layer 31 includes an integrated circuit in the form of a flexible backplane (i.e. a printed circuit board) that is electrically connected to the display layer 30, Para. 55). 
Regarding claim 6, Gelbman discloses wherein the antenna layer is formed, at least in part, using at least one optically transparent conductor (via the activation grid can alternatively be constructed by including a transparent electrode layer located above or on top of the electronic ink layer, Para. 12 and 57).
Regarding claim 11, Gelbman discloses wherein the display layer comprises an electronic ink display (electronic ink disposed on a support, Abstract, Para. 12 and 57). 
Regarding claim 20, Gelbman, Kono and Sukegawa discloses the claimed invention (see the rejection of claims above).
Claim 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of Floyd (US 2006/0077504).
Regarding claim 7, 9, the combination of Gelbman, Kono, Sukegawa fail to disclose wherein the at least one optically transparent conductor comprises indium tin oxide (ITO).
Floyd teaches including indium tin oxide in an optically transparent layer (Para. 55).
From the teachings of Floyd, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman, Kono, Sukegawa to include wherein the at least one optically transparent conductor comprises indium tin oxide (ITO) in order to use a conductor that is known to be optically transparent, thereby allow reading of information on the labels.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of Daniel (US 2010/0182218).
Regarding claim 8, the combination of Gelbman, Kono, Sukegawa, fail to disclose wherein the at least one optically transparent conductor comprises carbon nanotubes. 
Daniel teaches transparent conducting materials such as ZnO, Indium Tin Oxide, Carbon nanotubes and organic conductors such as PEDOT (Para. 24).
From the teachings of Daniel, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman, Kono, Sukegawa to include wherein the at least one optically transparent conductor comprises carbon nanotubes in order to use a conductor that is known to be optically transparent, thereby allow reading of information on the labels.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of Song (US 2014/0158987).
Regarding claim 10, the combination of Gelbman, Kono, Sukegawa fail to disclose wherein the at least one optically transparent conductor comprises a graphene layer.
Song teaches a layer of graphene can be made as an optically transparent conductor (Para. 28).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of Matsushita (US 2001/0028300).
Regarding claim 12, Gelbman, Kono, Sukegawa fails to disclose the display layer comprises a Liquid Crystal Display (LCD) or a Light Emitting Diode (LED) display.
Matsushita teaches an electronic shelf label can be configured to include a LCD display (Para. 57).
From the teachings of Matsushita, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman, Kono, Sukegawa to include a LCD display as simple substitution for one known element for another element to obtain predictable results is considered obvious to one of ordinary skill in the arts. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of MacKenzie (US 7,152,804).
Regarding claim 14, Gelbman discloses the capacitor is formed on a posterior side of the electronic display layer (via activation grid 44 behind electronic ink 42, Fig. 5 and Para. 56). But Gelbman, Kono, Sukegawa fail to disclose wherein the multi-layer capacitor is formed of multiple metal layers.
 MacKenzie teaches capacitors are formed of metal plates (col. 5, lines 23-25).
From the teachings of MacKenzie, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman, Kono, Sukegawa to include wherein the multi-.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Kono, Sukegawa, and further in view of Kim (US 2018/0366041).
Regarding claim 15, the combination of Gelbman, Kono, Sukegawa fail to disclose wherein the antenna layer is disposed on the optically transparent low loss substrate layer within a bezel of the electronic display layer.
Kim teaches an antenna of the ESL may be located on the bezel (Para. 5).
From the teachings of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman, Kono, Sukegawa to include wherein the antenna layer is disposed on the optically transparent low loss substrate layer within a bezel of the electronic display layer in order to avoid blocking of information on the label.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of Rahmel (US 6,882,128).
Regarding claim 17, Gelbman fails to disclose a switch operatively coupled to the one or more antennas and configured to switch connectivity between the control circuitry and the wireless power receiver circuitry.
 Rahmel teaches that electronic devices can be configured to share an antenna for energy harvesting and communication via a switch (the single antenna or antenna array 510 is connected to the energy harvesting circuitries 530 and 540 and communication circuitry 590 by a switch 550, which is slaved to the various powering modes of the electronic device, col. 11, lines 30-33).
From the teachings of Rahmel, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman to include a switch operatively coupled to the one .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman, and further in view of MacKenzie (US 7,152,804).
Regarding claim 18, Gelbman discloses the capacitor is formed on a posterior side of the electronic display layer (via activation grid 44 behind electronic ink 42, Fig. 5 and Para. 56). But Gelbman fails to disclose wherein the multi-layer capacitor is formed of multiple metal layers.
 MacKenzie teaches capacitors are formed of metal plates (col. 5, lines 23-25).
From the teachings of MacKenzie, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gelbman to include wherein the multi-layer capacitor is formed of multiple metal layers as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689